     Case 8:19-cr-00061-JVS Document 767 Filed 08/23/21 Page 1 of 5 Page ID #:16916



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
4    Assistant United States Attorney
     Major Frauds Section
5         1100 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-2435
7         Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
8
     BRETT A. SAGEL (Cal. Bar No. 243918)
9    Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S TRIAL BRIEF REGARDING
18                                             THE APPLICABILITY OF THE
                      v.                       CONFRONTATION CLAUSE TO DEFENSE
19                                             WITNESSES
     MICHAEL JOHN AVENATTI,
20
                Defendant.
21

22

23         Plaintiff United States of America, by and through its counsel

24   of record, the Acting United States Attorney for the Central District

25   of California and Assistant United States Attorneys Brett A. Sagel

26   and Alexander C.K. Wyman, hereby files its Trial Brief Regarding the

27   Applicability of the Confrontation Clause to Defense Witnesses.

28
     Case 8:19-cr-00061-JVS Document 767 Filed 08/23/21 Page 2 of 5 Page ID #:16917



1          This Brief is based upon the attached memorandum of points and

2    authorities, the files and records in this case, and such further

3    evidence and argument as the Court may permit.

4     Dated: August 23, 2021               Respectfully submitted,

5                                          TRACY L. WILKISON
                                           Acting United States Attorney
6
                                           SCOTT M. GARRINGER
7                                          Assistant United States Attorney
                                           Chief, Criminal Division
8

9                                                /s/
                                           BRETT A. SAGEL
10                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
     Case 8:19-cr-00061-JVS Document 767 Filed 08/23/21 Page 3 of 5 Page ID #:16918



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2          Defendant has subpoenaed Morgan Witos, a mother of three who

3    lives in Texas and lacks child support, and who stopped working at

4    defendant’s firm months before the inception of the scheme charged in

5    this case.    Ms. Witos has filed a motion to quash her subpoena (CR

6    746), and defendant opposed (CR 752), in which he represented to the

7    Court that video testimony by Ms. Witos would not be a sufficient

8    alternative because, “under the Constitution’s Confrontation Clause,

9    a criminal witness must be physically present to testify.”             That is a
10   misstatement of the law as it applies to defense witnesses, which
11   defendant knew because the Court cited a Ninth Circuit case
12   demonstrating as much on August 12, 2021 when the Court addressed
13   possible COVID-19 concerns regarding another defense witness
14   defendant had subpoenaed.       (RT 8/12/2021, Vol. 1, at 7-8.)
15         “The Confrontation Clause of the Sixth Amendment guarantees a

16   criminal defendant the right ‘to be confronted with the witnesses

17   against him.’”     United States v. Carter, 907 F.3d 1199, 1204 (9th

18   Cir. 2018) (quoting U.S. Const. amend. VI) (emphasis added); see also

19   Crawford v. Washington, 541 U.S. 36, 51 (2004) (noting that the

20   Confrontation clause “applies to witnesses against the accused”).

21   Its “main and essential purpose . . . is to secure for the opponent

22   the opportunity of cross-examination.”         Davis v. Alaska, 415 U.S.

23   308, 315-16 (1974).      By its terms, the Confrontation Clause applies

24   to adverse witnesses to the defense, not to witnesses called by the

25   defendant in his own case-in-chief.         As the Ninth Circuit held in

26   United States v. Swisher, 360 F. App’x 784, 786 (9th Cir. 2009), the

27   Confrontation Clause is “not implicated by” testimony by a defense

28   witness.    There, the Ninth Circuit rejected a defendant’s claim that
     Case 8:19-cr-00061-JVS Document 767 Filed 08/23/21 Page 4 of 5 Page ID #:16919



1    telephonic testimony by a defense witness violated the defendant’s

2    rights under the Confrontation Clause, noting that the defendant did

3    “not contend that [the defense witness’s] testimony was adverse or

4    inculpatory in any way.”       Id.; see also United States v. Fox, No.

5    CR16-0100-JCC, 2018 WL 1517674, at *1 (W.D. Wash. Mar. 28, 2018)

6    (“Where, as here, it is a defense witness testifying remotely, the

7    Court is not concerned with violating the Confrontation Clause.”).

8          Other circuits are in accord with the principle that

9    Confrontation Clause issues are not implicated by testimony of
10   defense witnesses.      See, e.g., United States v. Morsley, 454 F. App’x
11   191, 193 (4th Cir. 2011) (“To the extent he claims a violation of the

12   Confrontation Clause, his claim must fail because ‘the confrontation

13   right pertains only to adverse witnesses offering testimony at

14   trial.’” (quoting United States v. Soriano-Jarquin, 492 F.3d 495, 504

15   (4th Cir. 2007))); United States v. Andrews, 765 F.2d 1491, 1501

16   (11th Cir. 1985) (“[T]he Sixth Amendment guarantees only the

17   opportunity to confront adverse witnesses; it does not guarantee the

18   right to confront witnesses who testify not against but rather in

19   favor of the party asserting the right.” (emphasis in original));

20   United States v. Kindig, 854 F.2d 703, 709 (5th Cir. 1988) (“[A]s

21   none of Tullos’ testimony was actually adverse to Kindig, we conclude

22   that no right of confrontation ever arose.”); United States v.

23   Doddington, 822 F.2d 818, 821 (8th Cir. 1987) (Confrontation Clause

24   not implicated because the witness at issue “was called as a defense

25   witness and did not testify for the prosecution”).

26         Accordingly, should Ms. Witos or any other defense witness be

27   available only to testify remotely, it would not violate defendant’s

28   Confrontation Clause rights to require her to testify by video,

                                              2
     Case 8:19-cr-00061-JVS Document 767 Filed 08/23/21 Page 5 of 5 Page ID #:16920



1    including over defendant’s objection.         See Swisher, 360 F. App’x at

2    786; Fox, 2018 WL 1517674, at *1.

3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
